291 F.2d 745
Susano Castro DEL VALLE, Petitioner, Appellant,v.ALCOA STEAMSHIP COMPANY, Inc., et al., Respondents, Appellees.
No. 5836.
United States Court of Appeals First Circuit.
June 26, 1961.

Stanley L. Feldstein and Nachman & Feldstein, San Juan, P. R., on statement on appeal and brief, for appellant.
L. E. Dubon, L. E. Dubon, Jr., and A. Torres Braschi, San Juan, P. R., on motion and brief, for appellees.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
The San Juan Trading Co., Inc., one of the appellees in this case, has filed a motion to dismiss or affirm. Appellant's contention that the written findings of the Superior Court of Puerto Rico indicated that appellant was to receive the sum of $25,000 for physical damage and pain and suffering over and above the other sums awarded is plainly frivolous. As we cannot say that the claim with respect to the loss of earnings prior to judgment may not merit consideration, appellee's motion is denied.